DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e. Claims 1 and 2)  in the reply filed on 12/06/2021 is acknowledged.

	Acknowledgement of Amendments
The Amendments to the Drawings filed 03/17/2020 are accepted and Claims filed 12/06/2021 have been acknowledged by the examiner.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
“An elongate scanning abutment configured of a radiopaque, biocompatible material…” (Claim 1, line 3 and Claim 2, line 3)
Examiner recommendation: For clarity purposes, replace “configured of” to “made of”
“An Implant interface portion configured at distal scanning abutment end…” (Claim 1, line 5 and Claim 2, line 5)
Examiner recommendation: 
“Said implant interface portion being configured in dimension and contouring for mechanical interface…”(Claim 1, line 6 and Claim 2, line 6)
Examiner recommendation: For clarity purposes, replace “configured in dimension and contouring” to “sized and shaped”
“Said scanning abutment being configured in complementary dimensions and contouring…” (Claim 1, line 15 and Claim 2, lines 16-17)
Examiner recommendation: For clarity purposes, replace “configured in complementary dimensions and contouring” to “sized and shaped”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said flange” in Claim 1, line 11.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner interprets that “flange” is synonymous to the recited “flange portion.” Thus, “said flange” is interpreted as “said flange portion.” 
Claim 1 recites the limitation “a proximal orifice of a dental implant” in Claim 1, line 11.  As written, it is not certain if the recited “a dental implant” (Claim 1, line 11) is the same dental implant 1, line 8. For examination purposes, the examiner interprets “a dental implant” in Claim 1, line 11 as “the dental implant,” that was previously recited in Claim 1, line 8. 
Claim 1 recites the limitation “a temporary crown” in Claim 1, line 19.  As written, it is not certain if the recited “a temporary crown” (Claim 1, line 19) is the same temporary crown recited previously in Claim 1, line 17. For examination purposes, the examiner interprets “a temporary crown in Claim 1, line 19 as “the temporary crown,” that was previously recited in Claim 1, line 17. 
Claim 1 recites the limitation of “ a temporary crown having an exterior surface that sized and contoured to substantially replicate surfaces of a corresponding to-be-replaced said natural tooth” in Claim 1, lines 19-20. As written, it is not certain what is meant by “…replicate surfaces of a corresponding to be-replaced said natural tooth.” The examiner recommends that the Applicant reword the limitation for clarity. For examination purposes, the examiner interprets “…replicate surfaces of a corresponding to be-replaced said natural tooth” as “mimics the size and shape of said natural tooth.” 
Claim 2 recites the limitation “said flange” in Claim 2, line 11.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner interprets that “flange” is synonymous to the recited “flange portion.” Thus, “said flange” is interpreted as “said flange portion.” 
Claim 2 recites the limitation “first and second temporary crowns” in Claim 2, line 23.  As written, it is not certain if the recited “first and second temporary crowns” (Claim 2, line 23) are the same temporary crowns recited previously in Claim 2, line 18. For examination purposes, the examiner interprets “a first and second temporary crowns in Claim 2, line 23 as “the temporary crowns,” that were previously recited in Claim 2, line 18. 
Claim 2 recites the limitation of “ first and second temporary crowns each having an exterior surface that sized and contoured to substantially replicate surfaces of a corresponding to-be-replaced, respective said first and second natural teeth” in Claim 2, lines 23-24. As written, it is not certain what is meant by “…replicate surfaces of a corresponding to be-replaced, respective said first and second natural “…replicate surfaces of a corresponding to be-replaced, said first and second natural teeth” as “mimics the size and shape of said first and second natural teeth.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1)  as being unpatentable by Robb et al. (U.S. Publication 2012/0295226 A1, hereby referred to as “Robb). 
Re Claim 1, Robb teaches a temporary abutment assembly (refer to Reproduced Figs. 1) for use in dental implant procedures in replacing a natural tooth: 
an elongate scanning abutment (indicated in Reproduced Figs. 1) configured of a radiopaque, biocompatible material (the examiner notes that Robb teaches that the temporary abutment can be fashioned from gold, titanium [0042]) said scanning abutment (see Reproduced Figs. 1) having: 
an implant interface portion (indicated in Reproduced Figs. 1) configured at a distal scanning abutment end (interpreted as “located at” a distal scanning abutment end, illustrated in Reproduced Figs. 1), said implant interface portion (see Reproduced Figs. 1) being configured in dimension and contouring (interpreted as “sized and shaped”) for mechanical interface in a telescopic engagement with a complimentarily sized and shaped lumen (indicated as Dental Implant Lumen in Reproduced Figs. 1) of a dental implant (120) and for resisting axial rotation ([0132]) relative to said dental implant (120), 
a flange portion (455)(indicated in Reproduced Figs. 1 and 2) of dimensions and contours for nested juxtaposition between respective surfaces of said flange (interpreted as “the” flange portion 455) and a proximal orifice (shown in Reproduced Figs. 1 and 2) of a dental implant (120),
 a temporary crown interface shaft portion (410)(indicated in Reproduced Figs. 1 and 2) extending from said flange portion (455) and terminating at a proximal scanning abutment end, and 
a central lumen (indicated in Reproduced Figs. 1) passing substantially axially along a central axis; 
said temporary crown interface shaft portion (410) of said scanning abutment being configured in complimentary dimensions and contouring for (interpreted as “sized and shaped”), at least in part, mechanical interface in a male-female engagement with a lumen (indicated as the “female lumen” in Reproduced Figs. 1) of a temporary crown (480 and 490)(the examiner notes that the temporary crown is taught by Robb as two separate parts, i.e. part 1 (490) and part 2 (480)) (see Reproduced Figs. 1 and 2) and for resisting axial rotation (taught as the inclusion of an anti-rotation structure for engagement with a tooth-shaped prosthetic component, i.e. a temporary crown, [0009]) relative to said temporary crown (480 and 490); 
a temporary crown (480 and 490) having an exterior surface that is sized and contoured to substantially replicate surfaces of a corresponding to-be-replaced said natural tooth (interpreted as “mimics the size and shape of said natural tooth”) that, when said natural tooth is in situ, are surrounded and juxtaposed by adjacent gum tissues (the examiner notes that Robb teaches that the temporary crown 490 is shaped to approximate an anatomically shaped tooth, [0134]. Additionally, Robb teaches that the temporary abutment is contoured to aid in healing of a patient’s gingival tissue, [0041]); 
said temporary crown having a substantially central lumen (indicated as the “female lumen” in Reproduced Figs. 1) that is sized and shaped for telescopically receiving therein, and for mechanically registering with said crown interface shaft portion (410) (see Reproduced Fig. 2) of said scanning abutment for resisting axial rotation ([0009])) of said crown interface shaft portion (410) relative to said 
    PNG
    media_image1.png
    720
    770
    media_image1.png
    Greyscale
temporary crown (480+ 490).
Reproduced Figs. 1 (Robb, 2012)


    PNG
    media_image2.png
    642
    695
    media_image2.png
    Greyscale

Reproduced Fig. 2 (Robb, 2012)

Re Claim 2, Robb teaches a temporary abutment assembly (refer to Reproduced Figs. 1) for use in dental implant procedures in replacing first and second natural teeth (“present invention is also useful in multiple-tooth applications”, [0144]):
first and second elongate scanning abutments (“implants” referred to in [0144]) (indicated in Reproduced Figs. 1), each configured of a radiopaque, biocompatible material (the examiner notes that Robb teaches that each of said scanning abutments (see Reproduced Figs. 1)  having:  
an implant interface portion (indicated in Reproduced Figs. 1) configured at a distal scanning abutment end (interpreted as “located at” a distal scanning abutment end, illustrated in Reproduced Figs. 1), said implant interface portion (see Reproduced Figs. 1)  being configured in dimension and contouring (interpreted as “sized and shaped”)  for mechanical interface in a telescopic engagement with a complimentarily sized and shaped lumen (indicated as Dental Implant Lumen in Reproduced Figs. 1) of respective first and second dental implants (120) and for resisting axial rotation ([0132])  relative to said dental implants (120), 
a flange portion (455)(indicated in Reproduced Figs. 1 and 2)  of dimensions and contours for nested juxtaposition between respective surfaces of said flange (interpreted as “the” flange portion 455) and a proximal orifice  (indicated in Reproduced Figs. 1 and 2) of each of respective said dental implants (120),
a temporary crown interface shaft portion (410)(indicated in Reproduced Figs. 1 and 2)  extending from said flange portion (455) and terminating at a proximal scanning abutment end, and 
a central lumen (indicated in Reproduced Figs. 1)  passing substantially axially along a central axis; 
said temporary crown interface shaft portions (410)  of each of said scanning abutments being configured in complimentary dimensions and contouring for (interpreted as “sized and shaped”), at least in part, mechanical interface in a male-female engagement with a lumen (indicated as the “female lumen” in Reproduced Figs. 1) of a temporary (480 and 490)(the examiner notes that the temporary crown is taught by Robb as two separate parts, i.e. part 1 (490) and part 2 (480)) (see Reproduced Figs. 1 and 2)  and for resisting axial rotation (taught as the  relative to said temporary crown (480 + 490), and with said dimensions and contouring of respective said first and second scanning abutments being further physically differentiated (the examiner notes that temporary crown part 2 (480) is configured to be mated with any temporary abutments such that said temporary crown part 2 (480) covers informational markers [0010]. Moreover, Robb teaches that the temporary abutments include at least one informational marker indicative of one or more characteristics of the temporary abutment and/or the underlying implant [0047], and that a scanning process is used to scan the at least one informational marker to obtain data associated with information of the implant [0012]) relative to each other by the addition or removal of surface projections, protrusions or indentions (taught as informational markers, raised projections/pimples, recesses [0046]) to one or both of said first and second scanning abutments (refer to Reproduced Fig. 1);
first and second temporary crowns (480 +490)(interpreted as the previously mentioned temporary crowns in Claim 2, line 18) each having an exterior surface that is sized and contoured to substantially replicate surfaces of corresponding to-be-replaced, respective said first and second natural teeth (interpreted as “mimics the size and shape of said first and second natural teeth”) that, when said natural teeth are in situ, are surrounded and juxtaposed by adjacent gum tissues (the examiner notes that Robb teaches that the temporary crown 490 is shaped to approximate an anatomically shaped tooth, [0134]. Additionally, Robb teaches that the temporary abutment is contoured to aid in healing of a patient’s gingival tissue, [0041]); 
said temporary crowns (480+490) each having a substantially central lumen (indicated as the “female lumen” in Reproduced Figs. 1) that are sized and shaped for telescopically receiving therein, and for mechanically registering with said crown interface shaft portions (410) (see Reproduced Fig. 2) of said first and second scanning abutments (refer to Reproduced  for resisting axial rotation ([0009])) of said crown interface shaft portion(410)  relative to respective said first and second temporary crowns (480+490).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison E Bondoc whose telephone number is (571)272-0890.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772